 



Exhibit 10.49
SECOND AMENDMENT TO
SERVICE CORPORATION INTERNATIONAL
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
     WHEREAS, Service Corporation International (the “Company”) previously
established the Service Corporation International 2005 Executive Deferred
Compensation Plan (the “Plan”) for the benefit of those employees who qualify
thereunder and for their beneficiaries; and
     WHEREAS, the Company has reserved the right to amend the Plan from time to
time; and
     WHEREAS, the Company desires to amend the Plan to change the name of the
Plan;
     NOW, THEREFORE, effective the date hereof:
1. Section 1.32 of the Plan is hereby amended, to be and read as follows:
“1.32 “Plan” shall mean the Service Corporation International Executive Deferred
Compensation Plan, which shall be evidenced by this instrument and by each Plan
Agreement, as they may be amended from time to time.”
2. All future references to the Plan shall be to the “Service Corporation
International Executive Deferred Compensation Plan.”
     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
this 13th day of November, 2007.

         
 
SERVICE CORPORATION INTERNATIONAL    
 
       
 
By:  /s/ Jane D. Jones    
 
  Jane D. Jones, Vice President, Human Resources    

 